Citation Nr: 1029683	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  07-20 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for the removal of wisdom 
teeth. 

3.  Entitlement to service connection for a left shoulder 
disorder, to include as secondary to service-connected status 
post right shoulder strain with arthroscopic repair of the 
rotator cuff. 

4.  Entitlement to a higher initial evaluation for service-
connected degenerative changes of the right acromioclavicular 
joint, currently assigned a 10 percent disability evaluation 
effective from September 9, 2005, and a 20 percent disability 
evaluation effective from November 10, 2008. 

5.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected peripheral neuropathy of the right upper 
extremity.  

6.  Entitlement to a higher initial evaluation for service-
connected intervertebral disc syndrome of the cervical spine, 
currently assigned a noncompensable evaluation from September 9, 
2005, a 10 percent disability evaluation from March 28, 2007, and 
a 20 percent disability evaluation from October 10, 2008.   

7.  Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and a fellow service member


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to February 
1989, from January 2002 to October 2002, and from March 2003 to 
September 2005.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  In a January 2006 rating decision, the RO denied 
service connection for a left shoulder disorder, but did grant 
service connection for status post right shoulder strain with 
arthroscopic repair of the rotator cuff (now characterized as 
degenerative changes of the right acromioclavicular joint), 
peripheral neuropathy of the right upper extremity, 
intervertebral disc syndrome of the cervical spine, and bilateral 
hearing loss.  In an October 2008 rating decision, the RO also 
denied service connection for PTSD and removal of wisdom teeth. 

In April 2010, the Veteran submitted additional evidence.  This 
evidence has not been reviewed by the agency of original 
jurisdiction.  However, the evidence pertains to the Veteran's 
right shoulder and is not relevant to the claims decided herein.  
Thus, it is not prejudicial for the Board to proceed with the 
claims currently on appeal.  See 38 C.F.R. §§ 19.37, 20.1304 
(2009).   

A hearing was held on May 25, 2010, in Winston-Salem, North 
Carolina, before the undersigned acting Veterans Law Judge (VLJ), 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering 
the determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The issue of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, will be addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has not been shown to have a current dental 
disability for which VA compensation is payable.

2.  The competent evidence of record indicates that the Veteran's 
currently diagnosed left shoulder strain is etiologically related 
to his military service

3.  In a May 2010 statement and at his May 2010 hearing, prior to 
the promulgation of a decision in the appeal, the Veteran 
indicated that he was withdrawing his claims for higher initial 
evaluations for service-connected degenerative changes of the 
right acromioclavicular joint, peripheral neuropathy of the right 
upper extremity, intervertebral disc syndrome of the cervical 
spine, and bilateral hearing loss.


CONCLUSIONS OF LAW

1.  Service connection for a dental disability for compensation 
purposes is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1132, 
5103(a), 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.150 
(2009).

2.  Resolving all reasoanable doubt in favor of the Veteran, a 
left shoulder strain was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).

3.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran as to the claims for service-connected degenerative 
changes of the right acromioclavicular joint, peripheral 
neuropathy of the right upper extremity, intervertebral disc 
syndrome of the cervical spine, and bilateral hearing loss have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In the decision below, the Board has granted service connection 
for a left shoulder disorder, and therefore, the benefit sought 
has been granted in full.  Accordingly, regardless of whether the 
notice and assistance requirements have been met with respect to 
that issue, no harm or prejudice to the appellant has resulted. 
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.

Moreover, as will be discussed below, the Veteran has withdrawn 
his appeal for the issues of entitlement to a higher initial 
evaluation for his degenerative changes of the right 
acromioclavicular joint, peripheral neuropathy of the right upper 
extremity, intervertebral disc syndrome of the cervical spine, 
and bilateral hearing loss. Therefore, no further discussion of 
the duty to notify and assist is necessary with regard to those 
issues.

With respect to the claim for service connection for removal of 
wisdom teeth, the RO did provide the appellant with notice in May 
2008 and August 2008, prior to the initial decision on the claim 
in October 2008.  Therefore, the timing requirement of the notice 
as set forth in Pelegrini has been met and to decide the appeal 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  Specifically, the RO notified the 
Veteran of the information and evidence necessary to substantiate 
the claim; the information and evidence that VA would seek to 
provide; and, the information and evidence that the Veteran was 
expected to provide.  Those letters also notified the Veteran of 
the process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

In addition, the duty to assist the Veteran has been satisfied in 
this case.  The Veteran's service treatment records as well as 
all identified and available VA and private medical records 
pertinent to the years after service are in the claims file and 
were reviewed by both the RO and the Board in connection with the 
Veteran's claim.  He was also provided the opportunity to testify 
at a hearing before the Board.

The Board does acknowledge that the Veteran has not been afforded 
a VA examination in connection with his claim for service 
connection for the removal of wisdom teeth.  Under the law, an 
examination or medical opinion is considered necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and, (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service- 
connected disability. 38 C.F.R. § 3.159(c)(4).

In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that an examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication that 
the current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case.

In this case, a VA examination is unnecessary to decide the claim 
for service connection for removal of wisdom teeth because such 
an examination would not provide any more pertinent information 
than is already associated with the claims file.  As will be 
explained below, the Veteran has not been shown to have a current 
dental disorder for which VA compensation is payable.  The record 
contains no probative evidence that demonstrates otherwise.  
Therefore, because there is no current disorder, the Board finds 
that a VA examination is unnecessary. 38 C.F.R. § 3.159(c)(4)(i); 
cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 
1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid in 
substantiating a claim when the record does not already contain 
evidence of an inservice event, injury, or disease).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with SOCs 
and SSOCs, which informed them of the laws and regulations 
relevant to the Veteran's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the Veteran in 
this case.


Law and Analysis

I.  Removal of Wisdom Teeth

The Veteran seeks service connection for the removal of his 
impacted wisdom teeth during service. 

Disability compensation and VA outpatient dental treatment may be 
provided for certain specified types of service-connected dental 
disorders.  For other types of service-connected dental 
disorders, the claimant may receive treatment only and not 
compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 
17.161.

Dental disabilities that may be awarded compensable disability 
ratings are set forth under 38 C.F.R. § 4.150.  These 
disabilities include chronic osteomyelitis or osteoradionecrosis 
of the maxilla or mandible, loss of the mandible, nonunion or 
malunion of the mandible, limited temporomandibular motion, loss 
of the ramus, loss of the condyloid or coronoid processes, loss 
of the hard palate, loss of teeth due to the loss of substance of 
the body of the maxilla or mandible and where the lost 
masticatory surface cannot be restored by suitable prosthesis, 
when the bone loss is a result of trauma or disease but not the 
result of periodontal disease.  38 C.F.R. 
§ 4.150, Diagnostic Codes 9900-9916.

Under 38 U.S.C.A. § 3.381, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
diseases are to be considered service-connected only for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161.

Considering the evidence in light of the above, the Board finds 
that the Veteran does not currently have a compensable dental 
disability.  He has not submitted any competent medical evidence 
showing that he suffers from any of the disabilities included 
under 38 C.F.R. § 4.150.  Instead, it appears that his basic 
allegation is that he had dental treatment (extraction of wisdom 
teeth) during service, and thus, service connection should be 
warranted.  However, the examination at service discharge in 
March 2005 shows that the Veteran's dental evaluation was 
acceptable.  

The Board notes that the removal of a veteran's wisdom teeth is 
not considered an injury for purposes of establishing service 
connection.  The VA General Counsel has held that the term 
'service trauma' does not include the intended effects of 
treatment provided during a veteran's military service.  
VAOPGCPREC 5-97 (Jan. 22, 1997).  In its opinion on the subject, 
the General Counsel noted, among other things, that the term 
'trauma' is ordinarily defined as a 'physical injury caused by a 
blow, or fall . . .' or as a 'wound; an injury inflicted more or 
less suddenly, by some physical agent.'' In other words, an 
injury.  The General Counsel noted that treatment is given in 
order to remedy the effects of disease or injury, that dental 
treatment is not synonymous with dental trauma, and that it would 
be anomalous to conclude that the remedy for an injury or disease 
constituted further injury.  Based on the General Counsel's 
guidance, the Board must conclude that the Veteran is not 
entitled to service connection for residuals of his wisdom teeth 
surgery, as such surgery does not constitute service trauma.

Additionally, the Veteran has failed to demonstrate any current 
dental disorder.  In fact, at the time of his May 2010 hearing, 
the Veteran did not identify any current dental problems that he 
believed were a result of his removal of wisdom teeth.   Based 
upon the foregoing, the Board concludes that there is no basis 
under the law for the award of compensation for any current 
dental condition.



II.  Left Shoulder Disorder

The Veteran essentially contends that he has a left shoulder 
disability due to service when he fell during a mortar attack.  
Alternatively, he asserts that his left shoulder disability is 
secondary to his service-connected degenerative changes of the 
right acromioclavicular joint. 

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for a left shoulder 
disorder.  Initially, the Board notes that the medical evidence 
does show that he has a current left shoulder disorder.  In fact, 
the December 2005 and May 2007 VA examiners noted that he had a 
left shoulder strain.  

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of a left shoulder disorder.  
However, those records do show that he injured his right shoulder 
during a mortar attack in March 2003 and that he was treated on 
multiple occasions for complaints related to the right shoulder.  
The Veteran testified that he also injured his left shoulder 
during the mortar attack, but that his in-service treatment 
focused on the right shoulder because his pain was worse on that 
side.  The Board notes that the Veteran is competent to report 
his experience and symptoms in service.  While lay persons are 
generally not competent to offer evidence which requires medical 
knowledge, such as opinions regarding medical causation or a 
diagnosis, they may provide competent testimony as to visible 
symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. 
Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  A veteran can attest to factual 
matters of which he or had had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy. See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

There is nothing in the record to refute the Veteran's statements 
regarding in-service left shoulder injury.  To the contrary, the 
record reasonably supports the history he provides, and there is 
no reason to doubt his credibility.

The Board does observe that there is no medical evidence of 
record addressing whether the Veteran's current left shoulder 
disorder is directly related to his military service.  In this 
regard, the May 2007 VA examination report only addressed the 
relationship of the Veteran's left shoulder disorder to his 
service-connected right shoulder disability.   However, as 
previously noted, the medical nexus requirement may be 
alternatively satisfied via continuity of symptomatology.  See 38 
C.F.R. § 3.303(b).

Notably, both the Veteran and a fellow service member testified 
that he has had left shoulder pain since the mortar attack during 
service.  The VA examination reports also noted the Veteran's 
assertions of left shoulder pain beginning in 2003.  The Board 
has no reason to doubt the Veteran's statements concerning 
continuity of left shoulder symptomatology since service.  He and 
his fellow service member have provided credible and competent 
testimony regarding continuity of pain since service, and there 
is a current diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 
(2007) (holding that lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition, or reporting a 
contemporaneous medical diagnosis, or the lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006). 

The Board further observes that the United States Court of 
Appeals for Veterans Claims (Court) has cautioned against seeking 
an additional medical opinion where favorable evidence in the 
record is unrefuted.  T he Court specifically indicated that it 
would not be permissible to undertake further development if the 
purpose was to obtain evidence against an appellant's claim. See 
Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Thus, for the reasons described above, the Board concludes that 
there is a reasonable doubt as to whether the Veteran's current 
left shoulder disorder is causally or etiologically related to 
his military service.  To the extent that there is any reasonable 
doubt, that doubt will be resolved in the Veteran's favor. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board 
concludes that service connection for a left shoulder disorder is 
warranted.


III.  Increased Rating Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision or on the record at a hearing.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. 
§ 20.204.  

In a May 2010 statement and during his May 2010 hearing, the 
Veteran indicated that he was withdrawing his claims for 
increased ratings for his service-connected degenerative changes 
of the right acromioclavicular joint, peripheral neuropathy of 
the right upper extremity, intervertebral disc syndrome of the 
cervical spine, and bilateral hearing loss.  As such, there 
remain no allegations of errors of fact or law for appellate 
consideration of these issues.  Accordingly, the Board does not 
have jurisdiction to review these claims, and they are dismissed.


ORDER

Service connection for the removal of wisdom teeth is denied. 

Subject to the provisions governing the award of monetary 
benefits, service connection for a left shoulder disorder is 
granted.  

The appeal for the issue of entitlement to a higher initial 
evaluation for service-connected degenerative changes of the 
right acromioclavicular joint is dismissed. 

The appeal for the issue of entitlement to a higher initial 
evaluation for service-connected peripheral neuropathy of the 
right upper extremity is dismissed.  

The appeal for the issue of entitlement to a higher initial 
evaluation for service-connected intervertebral disc syndrome of 
the cervical spine is dismissed.  

The appeal for the issue of entitlement to a higher initial 
evaluation for service-connected bilateral hearing loss is 
dismissed. 


REMAND

Reasons for Remand:  To develop and adjudicate the claim for 
service connection for a psychiatric disorder under a recent 
Court holding and to afford the Veteran a VA examination.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence necessary 
to substantiate a claim and requires VA to assist a claimant in 
obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).

The Board observes that the issue of entitlement to service 
connection for a psychiatric disorder was initially adjudicated 
as entitlement to service connection for PTSD. However, the 
United States Court of Appeals for Veterans Claims (Court) has 
held that claims for service connection for PTSD encompass claims 
for service connection for all psychiatric disabilities. Clemons 
v. Shinseki, 23 Vet. App 1 (2009).  In this case, the Veteran has 
been diagnosed with various psychiatric disorders, including a 
mood disorder not otherwise specified.  Therefore, the Board must 
remand the issue of entitlement to a psychiatric disorder for 
development and adjudication.

In addition, the Veteran essentially contends that he has PTSD 
due to in-service stressors, namely a mortar attack.  The record 
shows current diagnoses for PTSD and that the Veteran came under 
fire during a mortar attack.  However, no opinion has been 
rendered as to whether the Veteran's current diagnosis of PTSD is 
related to the in-service mortar attack.  On remand, the Veteran 
should be afforded an examination to determine the nature and 
etiology of any current acquired psychiatric disorder. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should develop the Veteran's claim 
for service connection for a psychiatric 
disorder, including all necessary 
notification and assistance.  After 
completing all appropriate development, the 
RO should adjudicate the claim in accordance 
with Clemons v. Shinseki, 23 Vet. App 1 
(2009).

2.  The Veteran should be afforded a 
psychiatric examination to determine the 
nature and etiology of any and all 
psychiatric disorders that may be present.  
The examiner is requested to review all 
pertinent records associated with the claims 
file, including the Veteran's service 
treatment records.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed, but should 
include psychological testing including PTSD 
sub scales.  It should be noted that the 
Veteran was subjected to mortar attacks in 
service.

The examiner should identify all current 
psychiatric diagnoses.  For each disorder 
identified, he or she should state the 
likelihood (likely, unlikely, at least as 
likely as not) that the disorder had its 
onset in service or that it is otherwise 
causally or etiologically related to the 
Veteran's military service.

With respect to PTSD, the RO should provide 
the examiner with a summary of the Veteran's 
in-service stressors, and the examiner must 
be instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an in-service stressor 
has resulted in PTSD. The examiner should 
also determine whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied.  If the PTSD diagnosis 
is deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of a certain 
conclusion as it is to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the Veteran's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

3.  After completing the above actions, the 
RO should conduct any other development as 
may be indicated by a response received as a 
consequence of the actions taken in the 
preceding paragraphs.  

4.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


